Volume 2: EIA Specialist Volume — Resettlement Policy Framework

APPENDICES
APPENDIX A— LAND LEASE AGREEMENT

THIS INDENTURE is made under the Provisions of the Provinces Land Act, Chapter 122 of
the Laws of Sierra Leone on the.............:c:c:cscccceesseeeees day Of........ cece in the year
of Our Lord Two Thousand and Nine BETWEEN

Paramount Chief ...(Name of Chief)
Regent Chief of the (Name of Chiefdom).
Chiefdom, together with Chiefdom Speaker, CHIEF
Chiefdom Counsellor, os
Principal men of the said Chiefdom, acting as the Chiefdom Council of the said Chiefdom
(hereinafter called "the Chiefdom Council" which expression shall include their successors in
office and in title) of the one part AND Addax Bioenergy Sierra Leone Limited, a company
incorporated under the Companies Act (Cap.249) of the Laws of Sierra Leone) and having its
registered office at oo... eee Street, in Freetown (hereinafter called
the Company which expression where the context so admits shall include their successors
and assigns) of the other part.

WITNESSETH as follows:

1.1. The Chiefdom Council hereby demises unto the Company ALL THAT piece or
parcel of land situate and being at NO..............2. ceeceeeeessseeeeeeeeeeeeeeeeensrsseeeaeeaeeeees , in the
Northern Province of the Republic of Sierra Leone more particularly described in Schedule 1
(hereinafter referred to as the “Demised Premises” which expression includes all matters on
or attached to the land other than Permitted Third Parties (as hereinafter defined) and any
such matters belonging to Permitted Third Parties together with the rights set out in Schedule
2 over the adjoining and neighbouring land of the Chiefdom Council (the "Adjoining Land")
TO HOLD the same unto the Company for a term of Fifty (50) years from the ................6
day of .........e 2009 CERTAIN YIELDING AND PAYING therefore during the said term
from the commencement of the Lease the yearly rent of US$3.60 per acre of the Demised
Premises from the commencement of the Lease unless and until such acre is surrendered in
accordance with this Lease, from which instant no further yearly rent payable for such acre;
and the Chiefdom Council hereby acknowledges receipt of the sum of ................::0008
being rent for the period ... -, 200... to. , 200...

1.2. The area of the Demised Premises and the annual rent payable as at the date of
this Lease are set out in Schedule 1. Upon the exercise of the right to surrender under
Clause 3.5 or a review of the rent under Clause 4.2 the Chiefdom Council and the Company
shall if requested by the other sign a memorandum recording the area of the Demised
Premises and the annual rent.

1.3. If for any reason the Company is not permitted to pay the rent in a foreign currency,
it shall be obliged to pay on the stipulated date for the relevant payment, instead such
amount of local currency that it was able to obtain for the amount of US Dollars required to
be paid as rent either at any official rate or other rate of exchange as was available from a
commercial bank for the purchasing of the local currency with US Dollars.

2. The Company hereby covenants with the Chiefdom Council as follows:

2.1. TO PAY the rent reserved at the time and in manner hereinafter set forth.

‘Coastal & Environmental Services 67 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

2.2. NOT TO USE the Demised Premises other than for the uses set out below (the
"Permitted Uses") without the consent of the Chiefdom Council such consent not to be
unreasonably withheld or delayed. The Permitted Uses are for:

(a) the plantation, cultivation, harvesting of sugar cane or other crop or crops and
vegetation of whatever nature and ancillary agricultural activities including relating to the
preparation, fertilisation, and irrigation of soil, as in each case determined by the Company;

(b) the design, construction, commissioning and operation of an ethanol plant and
ancillary facilities, as in each case determined by the Company;

(c) the design, construction, commissioning and operation of a power plant and
ancillary facilities, as in each case determined by the Company;

(d) the construction of accommodation and ancillary facilities which may include any
medical, educational, religious, social, and recreational facilities, as in each case determined
by the Company;

(e) in relation to any of the above or otherwise, the connection of any utility supply, the
storage or disposal of any waste products, as in each case determined by the Company;

the construction, installation, use, maintenance and replacement of any road,
railway or other method of transportation, communications equipment and electricity and
other utilities and in each case ancillary facilities for any of the same;

(f) residential and other activities of persons who may reside on or otherwise occupy
any part of the Demised Premises (whether or not employees or otherwise under the control
or influence of the Company); and

(g) for any purpose ancillary to any of the above purposes.

2.3. Subject to Clause 4.5, NOT TO ASSIGN or sublet the Demised Premises or any
part thereof without the consent of the Chiefdom Council and the approval in writing of the
Chief Administrative Officer PROVIDED that neither such consent nor such approval shall be
unreasonably withheld, save that the Chiefdom Council and the Chief Administrative Officer
hereby unconditionally consent to:

(a) the Company granting security over this Lease and any or all of its rights hereunder
by way of sub-demise or such other method recognised by law in favour of its lenders or
other persons who may grant finance or any hedging facility to the Company or for their
benefit at any time, or any of them, or any person who may hold such security as agent or
trustee for the benefit of all or any of them, either alone or among others; and

(b) the Company sharing occupation of the Demised Premises or any part thereof with
any company that is in the same group of companies as the Company and with any person
or company retained by the Company for the provision operation and maintenance of the
activities comprised within the Permitted Use.

2.4. TO PAY annually in advance the rent hereby reserved into the office of the Chief
Administrative Officer on the (insert date rent is due) and apportioned on a daily basis for any
part of a year save that there shall be no adjustment for any period during which any part of
the Demised Premises which is surrendered during the course of a year until the next such
rent due date. The Chiefdom Council shall arrange with the Chief Admistrative Officer
that the proceeds of each payment of rent shall be distributed by the Chief Administrative
Officer as follows:

one-third to be retained by the Chief Administrative Officer; and

‘Coastal & Environmental Services 68 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

(b) one-third to the Chiefdom Council; and

(c) one-third amongst those adults treated as landowners of part of the Demised
Premises not surrendered.

The Company shall inform the Chiefdom Council from time to time details of those adults
treated as landowners with whom it shall have agreed to make a separate annual payment.

2.5. ON THE DETERMINATION of the Lease to yield up the Demised Premises in such
a State of repair and cultivation as shall be in strict accordance with the covenants on the part
of the Company herein contained subject however to Clause 4.5.

PROVIDED ALWAYS that if at least US$15,000 of the rent hereby reserved shall be
in arrears for twenty-one (21) days (whether demanded or not) or if there is any material
breach of any covenant or stipulation on the part of the Company herein contained and a
written statement to that effect has been deposited with the Chief Administrative Officer by
the Chiefdom Council and the Company, then (subject to compliance with the next following
proviso) and in any of the said cases it shall be lawful for the Chiefdom Council at any time
thereafter to re-enter upon any part of the Demised Premises in the name of the whole and
thereupon this demise shall determine.

PROVIDED ALSO and it is hereby agreed that no breach of any of the covenants
and conditions herein contained (including the covenant for payment of the rent hereby
reserved) shall occasion any forfeiture of the term hereby granted or give any right of re-entry
unless and until the Chiefdom Council shall have given to the Company a notice in writing of
the specific breach or breaches of covenant or condition complained of and within three
calendar months following the giving of such notice either (at the option of the Company):

(a) the Company continues to be in default thereof; or

(b) the Company does not make full compensation in money to the Chiefdom Council
for its direct losses arising from any such breach or breaches which is not otherwise
remedied or made good.

In the event the Company notifies the Chiefdom Council it is willing to pay compensation on
such basis but the Chiefdom Council cannot demonstrate that it has suffered any such
losses then this Lease shall not be subject to forfeiture and the Chiefdom Council shall not
be entitled to re-enter any or all of the Demised Premises.

3. The Chiefdom Council hereby covenants with the Company:

3.1. THAT during the period of this Lease the Company shall and may peaceably and
quietly hold and enjoy the Demised Premises during the term hereby created without any
interruption by the Chiefdom Council or any person rightfully claiming under or in trust for the
Chiefdom Council or acting for any of them or as the representative of any of them.

3.2. THAT the Chiefdom Council has full power and title to grant this Lease and that this
Lease is granted to the Company free from any right or interest of any third party provided
that the Company shall permit those persons in occupation of the villages on the Demised
Premises as at the date of this Lease (the "Permitted Third Parties") to continue in
occupation thereon as licensees subject to the remaining provisions of this Lease.

‘Coastal & Environmental Services 69 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

3.3 THAT the Chiefdom Council will give all assistance requested by the company to
enable the Company to register this Lease in the office of the Registrar-General, in
Freetown.

3.4 THAT if the Company shall be desirous of taking a new lease of the Demised
Premises or any part or parts thereof after the expiration of the term hereby granted it shall at
least three months before the expiration of this present Lease signify such desire by a notice
in writing to the Chiefdom Council stating where relevant the part or parts of the Demised
Premises that the Company so desires then the Chiefdom Council will at or before the
expiration of the term hereby granted make and execute to the Company a new and effectual
lease of the Demised Premises (or the relevant part or parts thereof) hereby demised for a
term of ...twenty — One 0.0.0... eee (eee 21.....) years to commence from and after
the expiration of the term hereby granted and with and subject to the like provisions and
covenants including rent as are herein contained other than this option, and where the new
lease is of part or parts of the Demised Premises the rent shall be apportioned on an area
basis and the lease shall grant to the Company such rights over the remaining parts of the
Demised Premises as the Company reasonably request.

3.5 The Company may surrender any part of the Demised Premises at any time before
the fifth anniversary of this Lease by giving the Chiefdom Council one month’s written notice
of its intention to surrender such land (which said notice should be copied to the Chief
Administrative Officer) any liability for rent would automatically cease once such land is
surrendered to the Chiefdom Council but without any apportionment for any rent paid in
advance. Upon such surrender the Company shall have such rights as set out in Schedule 2
over the parts surrendered for the benefit of the remainder of the Demised Premises .

4. IT IS MUTUALLY AGREED between the parties hereto as follows:

41. The receipt of the Chief Administrative Officer shall be a good discharge to the
Company for all rents and other monies payable under this Lease. No action may be taken
by or on behalf of the Chiefdom Council or otherwise in respect of the failure of any payment
due if the relevant amount shall have been offered to the Chief Administrative Officer and
they shall have refused such payment for whatever reason. Payment of an amount due
under this Lease to an account which the Chief Administrative Officer or such otherwise
authorised person shall have designated in writing for the payment of such sum or amounts
shall be a good discharge to the Company for the payment of such sum whether or not a
receipt is issued to the Company.

4.2. The rent reserved by these presents shall be subject to revision by the Chief
Administrative Officer at the end of every seven (7) years from the commencement of the
term hereby granted subject to the right of appeal as provided for under the Provinces Land
Act, section 5. Provided that no increase of rent shall be sanctioned by the Chief
Administrative Office by reason only of improvements made by the Company or its
predecessors in title. So far as possible the Chief Administrative Officer shall in considering
any increase in the rent take into account any payments which the Company is obliged to
make in addition directly to adults treated as landowners.

4.3. If this indenture is not registered within three (3) months of its execution in the office
of the Registrar-General, in Freetown then the said deed shall be voidable at the option of
either party to the same.

44. The Company is entitled to:

(a) erect or remove any buildings, fixtures or structures;
(b) install or alter any roads, conduits or other services;

‘Coastal & Environmental Services 70 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

) alter the level of the land;

) carry out earthworks;

) stop up or alter the course of any watercourse;

e) reduce or remove vegetation,

in each case on, under or over the Demised Premises at any time during the lease period.

(c
(d
(d
(

4.5 (a) If requested to do so by the Company, the Chiefdom Council shall elect to purchase
from the Company all or any vegetation, buildings, fixtures, structures, conduits or other
services erected, installed or brought on to the Demised Premises during the course of the
lease and remaining on the Demised Premises on the expiration or determination of this
Lease (the "Purchase Items"). The Purchase Items shall be sold for their fair value to an
incoming tenant. The price shall be as agreed between the Chiefdom Council and the
Company and in the absence of agreement within 30 days of the date specified for the
commencement of the negotiations, as determined by a person nominated for such purpose
by the President for the time being of the Bar of Sierra Leone, or, if any person is required by
statute to determine the same, that person, in each case acting as an expert. The costs of
such determination shall be borne equally by the Chiefdom Council and the Company.

(b) To the extent that the Company does not wish the Chiefdom Council to purchase
any of the Purchase Items it shall be entitled to remove them within three months after the
expiration or determination of the lease subject to and in accordance with the provisions of
section 11 of the said Land Act, Cap 122 (as the same may have been amended from time to
time).

4.6 The Company as against the Chiefdom Council shall be entitled to have exclusive
possession over all that forms part Demised Premises including villages, rivers, forests and
all other forms of environment. The Company shall be entitled to designate such areas as it
wishes within the Demised Premises as areas for its exclusive use and occupation and such
other areas as it wishes within the Demised Premises as areas of shared use and occupation
with others as it shall permit subject to such conditions, rights and obligations as it shall
determine, save that the Company shall not be entitled to require a Permitted Third Party to
cease to reside on any part of the Demised Premises except in exceptional circumstances
and then it shall not be done without agreeing to pay to the affected party compensation
agreed by the Chiefdom Council, the affected person and the Company each acting
reasonably and in the absence of agreement within 30 days of the date specified for the
commencement of the negotiations, as determined by a person nominated for such purpose
by the President for the time being of the Bar of Sierra Leone, acting as an expert. The costs
of such determination shall be borne equally by the Chiefdom Council and the Company.
Subject thereto, the Chiefdom Council shall take all reasonable steps to exclude or ensure
the exclusion from the Demised Premises all those persons and their possessions, including
livestock, who do not have permission from the Company to be in occupation in the Demised
Premises.

47 Any notice to be served on the Company under this Lease must be in writing and
sent time [by hand or post or fax] to
[ ] or such other address as may be notified by the Company to the
Chiefdom Council from time to time.

48 Any notice to be served on the Chiefdom Council under this Lease must be in

writing and sent time [by hand or post or fax] to [...............0eeeeeeeees ] or such other address
as may be notified by the Chiefdom Council to the Company from time to time.

‘Coastal & Environmental Services 71 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

5.1 This Lease shall be governed by Sierra Leone law.

5.2 This Clause applies to any claim, dispute or difference of any kind between the
Parties arising out of or in connection with this Lease (a "Dispute"). That includes, without
limitation, any question about this Lease's existence, validity or termination.

(a) All Disputes shall be referred to and finally reslved by arbitration in [London] before
[three] arbitrators under the [Rules of Arbitration of the International Chamber of Commerce]
from time to time in force. This Clause incorporates those Rules except where they conflict
with its express terms.

(b) Each party shall nominate an arbitrator in the Request for Arbitration or Answer as
the case may be not later than 14 days after service of a written request by either party to do
so. The parties must then seek to agree on and nominate a third arbitrator to act as
Chairman within [14] days after confirmation of the second arbitrator's appointment. Failing
agreement between the parties the two arbitrators already appointed must within [14] days
nominate the third arbitrator. If any of the parties fail to nominate an arbitrator or the two
artitrators already appointed fail to nominate the Chairman, the appointments shall be made
by [the ICC Court of Arbitration].

(c) The proceedings shall be conducted in the English language. All documents
submitted in the arbitration shall be in the English language or, if in another language, be
accompanied by a certified English translation.

(d) None of the parties may appeal to any court on a question of law arising out of an
award made in the arbitration. The parties irrevocably waive any rights of appeal they might
otherwise have had.

(e) The award shall be final and binding on the parties or anyone claiming through or
under them and judgment rendered on the award may be entered in any court having
jurisdiction or application may be made to such court for judicial acceptance of the award and
an order of enforcement as the case may be.

‘Coastal & Environmental Services 72 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

SCHEDULE 1

ALL THAT PIECE OR PARCEL OF LAND, HEREDITAMENTS AND PREMISES SITUATE
LYING AND BEING AND KNOWN AS NO CHIEFDOM,
cetteeeeeeeeeeee DISTRICT, IN THE PROVINCE OF THE REPUBLIC OF SIERRA
LEONE AND BOUNDED AS FOLLOWS:

STARTING from property beacon marked

which is the point of commencement thus
enclosing an area of Acres or thereabout the same as delineated in the survey
plan numbered L.S. ... .. drawn and attached hereto and thereon verged RED or
howsoever otherwise the same may be bounded known defined described or distinguished.
Area at the date of this Lease (in acres):

Rent at the date of this Lease (US$):

SCHEDULE 2
Rights granted

1 The right of way over the Adjoining Land to and from the Demised Premises.

The right of passage of services through any conduits upon the Adjoining Land to and
from the Demised Premises.

3 The right to construct lay retain maintain repair and renew facilities conduits services

equipment and other items upon the Adjoining Land for any proper purpose in

connection with the Permitted Use.

4 The right to enter and remain upon the Adjoining Land for any reasonable purpose in
connection with the use and occupation of the Demised Premises and compliance
with the Company's covenants under this Lease.

The right of support and shelter from the Adjoining Land.

IN WITNESS WHEREOF the said CHIEF .............:0:::cceccceeeeees , together with Chiefdom
Speaker, CHIEF .............c eee , Chiefdom Counsellor, ...........00 eee
acting as the Chiefdom Council aforesaid have hereunto set their respective hands and seals
and the Common Seal of the Company was hereunto affixed the day and year first above-
written.

SIGNED SEALED AND DELIVERED by
REGENT CHIEF

(members of the Chiefdom Council for and on behalf of the said Chiefdom Council) after the
foregoing had been read over and explained to them in Language and they
seemed perfectly well to have understood the same and admitted it to be true and correct
before affixing their respective right hand thumb prints and making their marks thereto in the
presence of:

1ST WITNESS:

‘Coastal & Environmental Services 73 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

ADDRESS: ..

OCCUPATION: ......cecsceseseceseeeseeseseseeeeesssseseseeseesesseseseeeeecenees

2ND WITNESS:

ADDRESS: .......ccccesessesesesesessescecscseseeeeesesssseeeessssesesessseeseeets

OCCUPATION:

The foregoing was explained by me
. io the above-named REGENT CHIEF

. : we ANG oo. eee cece e teeter eeee and they seemed
perfectly well to have understood the same and admitted it to be true and correct before
affixing their right hand thumb prints and making their marks thereto respectively in the
presence of the said witnesses:

SIGNED:

DATED:
CHIEF ADMININSTATIVE OFFICER

The Chiefdom Council of . Chiefdom having consented in open Assembly held at
ceseeeeeeeees on the Day Of .o.eeeeeeeeeeeeeeeeeteeeseseeees 2009 in
customary manner to this Lease | hereby give my approval to it.

CHIEF ADMININSTATIVE OFFICER DISTRICT

THE COMMON SEAL OF THE COMPANY
WAS HEREUNTO AFFIXED IN THE

PRESENCE OF:
seseeeseseeee BiRcgTOR
seseseseseseee SECRETARY”
ATTESTED BEFORE ME
MAGISTRATE
DATED THIS DAY OF 2009

‘Coastal & Environmental Services 74 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

INDENTURE IN RESPECT OF ALL THAT PIECE OR PARCEL OF LAND, HEREDITAMENT
IN

AND PREMISES SITUATE LYING AND BEING AND KNOWN AS NO......... ....ccees
THE ......... DISTRICT, IN THE .. .. PROVINCE OF THE REPUBLIC OF SIERRA

LEONE.

BASMA & MACAULAY
19 SIAKA STEVENS STREET
FREETOWN
SOLICITORS
CONVEYANCERS ETC.

‘Coastal & Environmental Services 75 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

APPENDIX B — EXPLANATORY NOTE TO THE LAND LEASE
AGREEMENT

Explanatory Note re Proposed Lease of Land in the [ e ] Chiefdom, Bombali District in the
Northern Province of the Republic of Sierra Leone Between [ e ] Chiefdom Council, as
lessor, and_Addax Bioenergy (SL) Limited, as lessee, (the ‘Lease’)

Background

Addax Bioenergy (SL) Limited (ABSL) is a limited liability company that is incorporated and
registered in Sierra Leone. ABSL would like to acquire an area of land in the Northern
Province of the Republic of Sierra Leone for the principal purpose of development and
operation of a new ethanol and ancillary power plant facility using sugarcane grown by ABSL
on the land as its principal feedstock of a sugarcane plantation. Although incorporated and
registered in Sierra Leone ABSL is for the purpose of acquiring land in the Northern Province
categorised as a non-native. The holding of an interest in land in the provinces of the
Republic of Sierra Leone by non-natives is governed by The Provinces Land Act, Chapter
122 of the Laws of Sierra Leone, 1960 (hereafter referred to as “the Act”).

1. Features of the Lease

11 Section 4 of the Act provides that a non native cannot acquire a greater interest in
land in the provinces than a lease for a period of fifty years. This section also provides that a
clause can be inserted in a lease providing for one or more renewals of such a lease for
terms each not exceeding twenty-one years. A lease is defined in the Act as “a grant of the
possession of land by the tribal authority (now known as the ‘Chiefdom Council’), as lessor,
to a non-native, as lessee, for a term of years or other fixed period with a reservation of a
rent”. It is important to note that the Act makes no express reference to land owners;
therefore a lease under the Act must be made between the chiefdom council and the non-
native.

1.2 Although the area to be initially leased by ABSL (the Lease Area’) is very extensive,
it is of strategic importance to it that it reserves the right to surrender portion(s) of the Lease
Area that it considers to be unsuitable for its project within the 1°' five years of the lease.
ABSL seeks to put about 20'000 hectares (approx. 50’000 acres) under sugarcane
cultivation. ABSL will also retain areas including the factory site, compound and recreation
areas for its staff, roads and railroads, irrigation canals, forest restoration areas, trial plots
and alternative crop plantations etc. The process of developing such a modern plantation of
a size never seen before in Sierra Leone is further complicated by the lack of reliable soil
data, topographic and elevation contour maps, land registry etc. and will take several years
of land selection and conversion. For these reasons, ABSL cannot yet define the precise
layout of the plantation as it depends on factors like soil fertility, irrigation and the individual
property rights which take time to integrate. As a consequence, ABSL will initially lease an
area that is larger than the final plantation size and relinquish lands which it cannot or want
not include. The relinquishment has been limited to a period of five years. For these reasons
it is therefore important to stress that it cannot be assumed that the Lease Area will continue
to be the subject of the Lease for the duration of the lease term.

1.3.1. ABSL is aware that the Act does not make any reference to traditional landowners,
nor does it expressly provide how the rent is to be distributed.

‘Coastal & Environmental Services 76 Addax Bioenergy
Volume 2: EIA Specialist Volume — Resettlement Policy Framework

1.3.2 The rent will be US$3.60 per acre per year. The Lease requires this to be split in
accordance with the traditional approach of one-third being retained by the Chief
Administrative Officer, one-third being paid over to the Chiefdom Council and one-third being
paid over and to be shared between the traditional landowners on the Leased Area which
has not been surrendered.

1.4 ABSL will enter into discussions with traditional landowners while at the same time
assessing whether their particular area of land within the Lease Area is suitable for the
project. Provided that a traditional landowner of a suitable area is agreeable to
acknowledging ABSL's rights under the Lease, they will be paid directly by ABSL $1.40 per
acre per annum during the remainder of the Lease Period. Following a rent review under the
Lease, the direct payment by ABSL will be increased by an equal percentage as the increase
in the rent. If a traditional landowner is unwilling to acknowledge ABSL's lease rights, then no
amount will be paid directly to that landowner and it is likely that ABSL will surrender that
area back to the Chiefdom Council (so no rent will be payable).

1.5 As stated above, ABSL requires the right to surrender any portion of the Lease Area.
This right to surrender must be exercised by ABSL within the first five years of the lease. A
surrender clause is therefore contained in the lease agreement.

1.6 Upon surrender of any area of the land comprised in the Lease Area, rent would cease to
be payable in respect of that area and rent paid for that area will not be refundable to ABSL.

1.7 It must also be noted that as provided for in the Act, the Lease contains a provision for
the review of the rent every seven (7) years.

1.8 The Lease recognises that by virtue of the grant of the Lease by the Chiefdom Council,
ABSL is entitled, as against the Chiefdom Council, to exclusive possession of the Lease
Area. Consistent with this, the Lease provides that ABSL shall be entitled to designate such
areas as it wishes for its exclusive use and occupation. In practice, it intends to do a detailed
mapping exercise so that , for example, existing village areas are designated as having
shared occupation or will be surrendered and that those other areas to be used by ABSL for
land cultivation and its other purposes are protected and are for its exclusive possession.

1.9 Notwithstanding its rights as lessee, ABSL undertakes:

¢ Not to resettle any of the existing land owners/users, except in very exceptional
circumstances where this is considered to be unavoidable, in such cases
compensation would be provided agreed by the Chiefdom Council, ABSL and the
affected land owner/user or an independent expert;

e That it would ensure that the land owners/users are given access to an area of land
to grow their cash crops for themselves. ABSL is currently awaiting
recommendations from the consultants on the area which should be made available
to each family unit for this.

‘Coastal & Environmental Services 7 Addax Bioenergy
